Citation Nr: 9901558	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-20 823	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, with impotence, retroejaculation and diabetic 
neuropathy of the feet, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to June 
1992.

This case comes to the Board of Veterans Appeal (Board) on 
appeal from a January 1995 rating decision of the Reno, 
Nevada, Department of Veterans (VA), Regional Office (RO) 
which, in pertinent part, granted service connection and 
assigned a 20 percent disability rating for diabetes mellitus 
(DM).  The rating decision also granted service connection 
and assigned a noncompensable disability rating for residuals 
of a left elbow injury.  The veteran filed a timely notice of 
disagreement (NOD), and was issued a statement of the case in 
May 1995.  The RO received his substantive appeal, as to the 
DM issue only, in June 1995.  By rating decision issued in 
July 1995, the RO granted an increased rating to 40 percent 
for DM but denied the veterans claims for secondary service 
connection for impotence and retrograde ejaculation.  The 
veteran was issued a supplemental statement of the case 
(SSOC) in August 1995.

In March 1996, the veteran requested that his claims folder 
be transferred to the St. Petersburg, Florida VARO, as he 
then resided in that jurisdiction.  By rating decision and 
SSOC issued in July 1996, the St. Petersburg VARO granted 
service connection for impotence and retroejaculation, as 
part and parcel of his service-connected DM; however, a 
disability evaluation in excess of 40 percent for DM, with 
impotence and retroejaculation, was denied.

In September 1996, the veterans claims folder was 
transferred to the New Orleans, Louisiana VARO, as he now 
resides in that jurisdiction.  By rating decision issued in 
May 1997, the New Orleans VARO granted service connection for 
diabetic neuropathy of the feet as part and parcel of the 
veterans service-connected DM and granted an increased 
rating to 60 percent disabling for DM, with impotence, 
retroejaculation and diabetic neuropathy of the feet.  
However, the RO denied the veterans additional claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran was issued a SSOC as to his DM and IU claims in June 
1997.  The letters accompanying the rating decision and SSOC, 
both dated June 18, 1997, informed the veteran that, [i]f 
this Supplemental Statement of the Case contains an issue 
which is not mentioned in substantive appeal, you must 
respond within 60 days to perfect your appeal of the new 
issue.  The veteran failed to do so.  Parenthetically, it 
is noted that on June 6, 1996, various amendments became 
effective as to sections of the VA Schedule for Rating 
Disabilities pertaining to The Endocrine System.  The veteran 
was informed of these new regulations in the June 1997 rating 
action and SSOC.

In April 1998, the VARO completed a VA Form 8, Certification 
of Appeal, wherein it was indicated that the veterans claims 
for increased rating for DM and residuals of left elbow 
injury, as well as his IU claim, were the issues for 
consideration by the Board.  The veteran failed to report for 
his scheduled July 1998 hearing before a Member of the Board 
in Washington, DC.  In August 1998, the Board granted his 
Motion to Reschedule Hearing.  However, an October 1998 
letter from the veteran indicated, in writing, that he no 
longer wanted a hearing before the Board.

After a review of the procedural history of this case, only 
the DM claim has been properly developed for review by the 
Board at this time.  Initially, it is noted that the 
veterans July 1995 substantive appeal did not mention his 
left elbow injury claim and the VARO received no other timely 
statements which could reasonably be construed as such.  
Consequently, the Board finds that the issue of entitlement 
an increased rating for residuals of a left elbow injury is 
not in appellate status, and it will not be discussed herein.  
See Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  Concerning the veterans IU claim, the 
Board observes that the June 1997 letters to the veteran, 
mentioned above, did not inform him of the one-year 
delimiting period within which to initiate an appeal with 
respect to this claim; therefore, the claim remained open.  
See 38 C.F.R. § 19.25 (1998).  Under the applicable 
regulations, an appeal consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  As neither 
the veteran, nor his accredited representative, Disabled 
American Veterans (DAV), had initiated an appeal at that 
time, it is clear that the VARO erroneously included the 
veterans IU claim in the June 1997 SSOC.  Notwithstanding, 
the Board notes that DAVs July 1998 Informal Hearing 
Presentation (IHP) expressed such dissatisfaction with the 
denial of the veterans IU claim that it must be construed as 
a timely filed NOD.  See 38 C.F.R. § 20.201 (1998).  As the 
veterans IU claim is not inextricably intertwined with the 
veterans DM claim and a SOC is now required, the Board 
hereby refers this issue to the VARO for appropriate 
development.  The Board emphasizes to the VARO and to the 
veteran that a timely substantive appeal, in response to the 
SOC, is required for further appellate consideration of this 
claim by the Board.


REMAND

This case is not ready for appellate review.  In order to 
ensure proper compliance with law, regulations and precedent 
opinions of the United States Court of Veterans Appeals (the 
Court), additional development of the evidentiary record is 
necessary.  The record reflects that the veteran participated 
in a VA vocational rehabilitation program (Chapter 31) and 
thus, a job training folder may exist.  However, a Chapter 31 
folder was not associated with the record on appeal.  
Appellate review of the evidence in this folder is necessary 
for the proper adjudication of the veterans claim seeking 
increased disability compensation benefits.

Additionally, the Board must remand this case to the RO for 
readjudication of the veterans increased rating claim for DM 
in light of the amendments to the rating criteria for 
endocrine disorders, 38 C.F.R. §§ 4.119, that became 
effective during the pendency of this appeal.  In the case of 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the Court 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the veteran will apply.  Although the SSOC 
issued in June 1997 reflected the ROs consideration of the 
amended rating criteria, the RO must specifically adjudicate 
this claim under both criteria, determine which criteria is 
more favorable to the veteran, and then apply such criteria.  
The Board observes that the new criteria provides for 
separate ratings for associated compensable complications of 
DM unless they are part of the criteria used to support a 100 
percent rating.  As such, the veteran may be entitled to 
separate ratings for one of more of his associated 
complications if found to be at least compensably disabling.
The Board also notes that additional argument and evidence 
was received by the RO in the form of additional VA 
outpatient reports dated in 1996-97.  It does not appear, 
however, that the RO specifically reviewed these records in 
connection with the veterans increased rating claim for his 
DM.  In addition, the veteran submitted additional evidence 
to the Board in July 1998.  In light of our remand, all of 
this evidence should be considered upon readjudication of the 
claim on appeal by the RO.

In view of the above, the Board finds that additional medical 
development to evaluate the service-connected DM would prove 
useful in this case, and is consistent with our duty to assist 
the veteran.  The veteran was most recently examined for 
compensation purposes in December 1996.  However, in the light 
of the additional medical treatment and evaluation for his DM 
as reflected in the aforementioned 1996-97 VA outpatient 
reports, the Board believes that additional and more up-to-
date medical evaluation is necessary.  Thus, to ensure 
compliance with the precedent holdings of the Court, a new 
examination is in order.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (citing Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of the claimants disability and the claim is 
well grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the disability 
since the previous examination)); see also Waddell v. Brown, 5 
Vet. App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The Chapter 31 Vocational 
Rehabilitation Folders, including the 
Counseling Folder, should be obtained, 
and legible copies of these folders or 
the files themselves should be associated 
with the claims folder.

2.  Next, the RO should schedule the 
veteran for an appropriate VA 
compensation examination to determine the 
nature and extent of impairment caused by 
his DM and its associated complications.  
All appropriate diagnostic testing deemed 
necessary to render clinically-supported 
diagnoses and assessment of severity of 
his DM and its complications should be 
administered.  The claims folder and a 
copy of this remand must also be made 
available to and reviewed by the 
examining physician in conjunction with 
the requested examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veterans claims folder.

3.  The veteran must be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

4.  After the development requested has 
been completed to the extent possible, 
the RO should review the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

5.  After completion of the above, the RO 
should readjudicate the issue in 
appellate status before the Board, as 
listed on the title page, with 
consideration given to all of the 
evidence of record, including the 
evidence submitted directly to the Board 
in July 1998 and any additional medical 
evidence obtained by the RO while the 
case is pending on appeal.  In rating the 
service-connected DM, the RO should 
consider all appropriate laws and 
regulations, including a determination on 
whether either the revised or the old 
version of the rating criteria is more 
favorable to the veteran.  38 C.F.R. 
§ 4.119 (1998).  If one or the other is 
more favorable, the RO should so state 
and then apply the more favorable version 
of the regulation to the veterans claim.  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria.  In adjudicating the claim, the 
RO should consider whether separate 
ratings for compensable complications of 
his DM are in order pursuant to the 
revised criteria, as alluded to above.

Further, the ROs consideration of 
referring this claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  Finally, the RO is advised to 
consolidate all of the claims which the 
appellant ultimately desires to appeal to 
the Board prior to recertification of the 
appeal, as warranted by the course of 
adjudication below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) 
(piecemeal adjudication of veterans 
claims is to be avoided).

Thereafter, the case should be returned to the Board, if in 
order.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument to the RO while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
